OFFICE     OF THE ATTORNEY             GENERAL      OF TEXAS
                                 AUSTIN




Hon. John Stapleton
County Attornoy
Flgd County
Floyd&e,      Tasw




                           ty shall not be 1iaBl.eto the
                           msto ia a .ptebspkanerwau
                            pays hi* tfne en%,oWt6. :Th6
                          be liabh    fw    onlg on8-bdf
                      re the %efsn%aat has $een trlrb, and
                    ,          or
                      aoqulttetl,         found   epilty   up&   the
       4eae   appealedf    and
                          to pay 8a4h lulf  Of SMB
       legal oost* a# kay have bean a~ tated, aot
       including ooadaeiona,~ths County Judgr.shill
       iseue his warrant upon the County Treasurer
       in rav0r or the prayer party, aa the afune
       shall be paid ont or the Oenerd 2brkUor
Hon. John Stapleton,April 6, 1959, Page 2


    other funds not otherwIr4 appropriated. Ho
    cost5 eholl he oolleoted by auoh orfloor
    v~k.es
         the aas~ Is dlsu.Iseed.*
         vI5 suah order talld?~
           This order of the Commlselonere'Court I4
el8oat Identlaalwith the amendment to krtl4le lOJ5,
Code or CrIminalP~~o4dure, a5 8kw was emended by
Chepter 422 of the General and Speoial Laws of the 45th
Legislature,sac16being Douse Bill Ro. 127 or the Re-
gular Seasion of the Texas l&gIelature. Art1414 1065
Or the Cod4 or CriminalPr8mdum a5 the 8ame ~8s amend-
ed as above <stated,reads aa follw8:
                       .-.
           CPhe oouuty ahall n4t be liable to the
     orilaer and rItne88 having oostr Ia a ml*
     demeanor oaee where defendant pays hle fine
     and aoete. The oounty shall be liable ror
     only one-half thereor rhsn defendant has
     been tried and ootitted, aoquitded, or
     rclrrndguilty and the 0454 appealed$ and to
     pay euah half of euoh le     costs as may
     hare been no taxed, not f2 ludlng 4omnIeeIone,
     the County Judge shall ieeu4 his warrant
     upon the Cauuty Treae,tarerIn favor or the
     proper party, and the e&m shall be pqid
     out or the Road end Bridga Lund 4r otlidr
     fund4 not otheruleaappropriated. Ho ooate’
     shall be 4olleoted by euoh ofilcer or wit-
     1~488 when the 4688 la dl8culeeed.4

          You uIl1 note that the order of the U4mi88Ion-
era* Court and the abave ameridedartiole are almost ldentl-
oal. The dlfferenoesappear to be that In the artlolb the
witue5a is given the 8-e prIvIlegeeand bene9its ae the
oriicer.  The emended artiale provld8a ior paymnt out of
the Road and BTidg8 FUB&or other fund5 not otherwise
appropriatedwhile the order of the Conmis5ioners*Court
provide5 ror peyntentout or the General Fund or other
funds not otherwiseappropriated.
          On January 11, 1959 this Depart84ntheld, in
5 oonferenoeopinion, that the above quoted tWIeBdalsRt
to Artlole 1055 or the Oode of Criminal Procedure was
void as uuuonntitutiohal. 1u thie opinion thI5 Departam&
Eon. Sohu Stapleton,April 0, lQS9, Page 3


further held that Article 1055, Code or Cr3.mInalProoe-
aura, 1925, nut hevlng been repealed aud the-amendatory
act Peinp unconstitutionaland entirelyvoid, that sald
Artiole 1055, Code of Criminal Prooedure,1925, is et111
the law and all rae oYYfusr8 are eubjeot to Its prowl-
elous.
          Article 1055, Code or crfdnsl  Prooeauro; 292s,
uhIoh is the law at present, reads as follows:
           v.dr aosts paid orriuere.
          YChe oouuty shall bs lfable to eaah offi-
     o8r and witness having ooetn In a misdemeanor
     ease for only one-halt thereof +hsre the defen-
     dant haa satiariea the iin0 and eomt5 aajuag~a
     sgslnst him In rull by labor in the workhouse,
     on the county ram, bn the publia roads or
     upon any public worka of the ootmty;~andto
     pay euoh hair or euoh lags1 oost as aay have
     been so taxed, not lnaluding ~ommfsslons,the
     county judge shall Issue his warrant upon the
     Couhty Treasurer In favorot th4 proper party,
     and the same shall be paia.ottt 0r the road sna 1
     bridge fund or other tan&@ not othsrwleouppro-
     priated."
          .l+ia
             enolose heretith a copy of eonferenoeopln-
Ion 130.O-83, whiah holds Bowe B-1 Ro.%W, Chapter 4W,
Oeneral and Speofal Lews, 45th Leglelature,uuoonetitu-
tiona$, urhlahopinion is here rererred to for all purpos48.
             The ComaIssIoners*Court I.5au adailnlstratlre .
and quasi-judicialbody. The CommleafonersfCourt IO not
a law-aaklng    body and does not hare the power to legIslat4.
          You a% respeatfullyadvised that it is 'the
opluion of this Departmentthat the order of the CmmaIssion-
era' Court as above quoted in this letter Is lnralld.

                  .             Very truly yours
                            ATT-     G-      ?B T%XAS

                             By   @jfkctxg
                                             isslstant
Wil-F:AW
     TED:
?z+-Q--*-
ATTORREY GEWRRAL OF TEXAS